            Case 1:20-cv-07944-LJL Document 8 Filed 10/29/20 Page 1 of 1




                                      UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
DILENIA PAGUADA, on behalf of herself and all :
others similarly situated,                                              : No. 1:20-cv-07944-LJL
                                                                        :
                               Plaintiffs,                              :
                                                                        :
                                         v.                             :
                                                                        :
HARRIS ORIGINALS OF NY., INC.,                                          :
                                                                        :
                               Defendant.                               :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

               CORPORATE DISCLOSURE STATEMENT OF DEFENDANT
                       HARRIS ORIGINALS OF NY., INC.


        Pursuant to Federal Rule of Civil Procedure 7.1 and Local Civil Rule 7.1.1, Defendant
Harris Originals of NY., Inc. (“Defendant”), through undersigned counsel, states that there is no
parent corporation of Defendant or any publicly held corporation owning 10% or more of
Defendant’s stock.




Dated: Washington, DC

        October 29, 2020


                                                  Respectfully submitted,

                                                  VENABLE LLP

                                          By:     /s/ Allyson B. Baker

                                                  Allyson B. Baker
                                                  600 Massachusetts Avenue, NW
                                                  Washington, DC 20001
                                                  Tel: 202.344.4000
                                                  Fax: 202.344.8300
                                                  Emails: ABBaker@Venable.com
